COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS. 2-09-004-CR

2-09-005-CR

2-09-006-CR





ELIZABETH A. ROHR	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 211TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On January 5, 2009, appellant Elizabeth A. Rohr filed three pro se notices of appeal.   On January 7, 2009, we sent a letter to appellant stating our concern that we are without jurisdiction because the trial court has not entered any appealable orders, and we informed appellant that unless she or any party filed a response showing grounds for continuing the appeals on or before January 19, 2009, the appeals could be dismissed for want of jurisdiction.  Appellant has filed no response.  

Because we generally have jurisdiction to consider an appeal in a criminal case only when there has been a judgment of conviction, and appellant has shown us no grounds for continuing the appeals, we dismiss these appeals for want of jurisdiction.
(footnote: 2)
								PER CURIAM



PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  March 26, 2009	
 

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.


2:See McKown v. State
, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.).